Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The amendment to the claims filed 2/2/2021 amends each of the independent claims so as to include new limitations that were neither previously considered nor previously addressed with respect to the prior art applied against the claims in the last Office action.  For this reason, the grounds of rejection set forth in the last Office action no longer applies to these amended claims – i.e.,   the examiner agrees that the new claim language overcomes the grounds of rejection as set forth in the last Office action.   



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.









Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2008/0247620 to Lewis et al in view of US Patent Document #2018/0137358 to Rousseau et al. 

I. The showing of Lewis:

As is illustrated in Figure 2, Lewis disclosed a HMD display device that comprised:

A) A display (@ 18, 18’, 46) [note paragraphs 0024 and 0029];

B) A camera (@ 26);

C) Receiving and storing visual defect information for identifying the specific visual defects/impairments of the user/wearer for which corrections, i.e., specific image transformations, are needed/required   [note paragraphs 0039 and 0094];

D) A processor (@ 14) running on instruction stored in a memory (@ 38) [note paragraphs 0024 and 0032], operating to:

1) Obtain an image captured by the camera;

2) Determine and apply any of various image transforms to the captured image to correct for various “conditions” [e.g., note paragraphs 0047-0062] wherein:

a) The conditions being corrected for include various/different specific visual impairments of the user/wearer – as identified in the received/stored visual defect information [e.g., note paragraphs 0040-0043, and 0090-0094]; and 

b) The transforms that may be applied to the captured image, to correct for ones of the conditions, include image enlargement/magnification [e.g., note: last six lines of paragraph 0024, 0037, 0039, and 0048];

c) The transformations are specific/dependent on the “attributes” of the object/ROI being transformed – e.g. 

applying a specific implementation of the “spatial mapping” transformation [e.g., @ paragraphs 0055] to the captured object/ROI of a textual content/”attribute” [e.g., @ paragraphs 0056].

Accordingly, as described in Lewis, the image transformation information (first transformation information, second transformation information, etc...) that is selected and applied to portions/ROI in the captured images are determined “based on”:

1) The attribute information indicating whether (or not) object content information in a ROI is character/text object information; 

2) The visual condition information (the visual defect information) indicative of the types of impairment/defects specific to the use; and 

3) The selected (first, second, etc....) transformation information selected in accordance therewith.

Further, Lewis indicates that the various described image transformation may be “automatically” applied to, and removed from, the captured image [e.g., @ paragraphs 0063].


II. Differences:

Claim 1 differs from Lewis only in that claim 1 recites a specific object and attribute identifying steps.  Lewis does not describe in detail how the character/textual (and non-character/textual) object/content is determined.

III. The showing of Rousseau and Obviousness:

In an analogous environment, Rousseau evidences that it was known/conventional to have used respective object recognition circuitry to identify the objects in the ROI in the captured image and to identify the attributes thereof – i.e., whether the detected object comprises a textual attribute or some other object attribute (e.g., a face) [note paragraphs 0012-0024, 0057, and 0062].  
It would have been obvious to one of ordinary skill in the art to have modified the system disclosed by Lewis to have included the respective object recognition circuitries described in Rousseau so as to have enabled the modified system to more precisely select the appropriate transformation to be imparted to the ROI in accordance with the so identified object and attribute contents. 1

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2008/0247620 to Lewis et al in view of US Patent Document #2018/0137358 to Rousseau et al for the same reasons that were set forth above with respect to claim 1. Additionally:

As addressed above, in the modified system of Lewis, the object is at least one of text.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2008/0247620 to Lewis et al in view of US Patent Document #2018/0137358 to Rousseau et al for the same reasons that were set forth above with respect to claim 1. Additionally:

The processor of modified system of Lewis includes an interface for receiving alternative/additional images from external sources [Note: 34’’ of Figure 2; and paragraph 0030 in Lewis].


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2008/0247620 to Lewis et al in view of US Patent Document #2018/0137358 to Rousseau et al for the same reasons that were set forth above with respect to claim 1. Additionally:

As addressed above, the modified system of Lewis performs the steps recited for the method of claim 10.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2008/0247620 to Lewis et al in view of US Patent Document #2018/0137358 to Rousseau et al for the same reasons that were set forth above with respect to claim 1. Additionally:

As addressed above, the modified system of Lewis performs the steps recited in claim 19 based on the instructions stored in the non-transitory memory [note paragraphs 0024 and 0032]


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2008/0247620 to Lewis et al in view of US Patent Document #2018/0137358 to Rousseau et al for the same reasons that were set forth above with respect to claim 1. Additionally:

As addressed above, the modified system of Lewis performs edge/outline enhancement of the detected objects [note: Figure 4a-c; and paragraphs 0051, and 0063-0066].


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2008/0247620 to Lewis et al in view of US Patent Document #2018/0137358 to Rousseau et al for the same reasons that were set forth above with respect to claim 1. Additionally:

In the modified system of Lewis: 

A) The first object type is text [e.g., note: paragraph 0039 of Lewis]; and 

B) The second object type is a person – i.e., in the modified system of Lewis, the object recognition circuitry includes the detection a person [note paragraphs 0055, 0056, and 0059 of Rousseau]


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2008/0247620 to Lewis et al in view of US Patent Document #2018/0137358 to Rousseau et al for the same reasons that were set forth above with respect to claim 1. Additionally:

As addressed above, in the modified system of Lewis, the object is text.



Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2008/0247620 to Lewis et al in view of US Patent Document #2018/0137358 to Rousseau et al for the same reasons that were set forth above with respect to claim 1. Additionally:

In the modified system of Lewis, the second object type is a person – i.e., in the modified system of Lewis, the object recognition circuitry includes the detection a person [note paragraphs 0055, 0056, and 0059 of Rousseau]


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2008/0247620 to Lewis et al in view of US Patent Document #2018/0137358 to Rousseau et al for the same reasons that were set forth above with respect to claim 1. Additionally:

As addressed above, in the modified system of Lewis, the transformations performed for text is unique to text - meaning that the transformation for other objects is different therefrom.







Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2008/0247620 to Lewis et al in view of US Patent Document #2018/0137358 to Rousseau et al for the same reasons that were set forth above with respect to claim 1 further in view of US Patent Document #2009/0113477 to Yang et al.

It would have been obvious to one of ordinary skill in the art to have modified the system disclosed by Lewis in accordance with the showing of Rousseau for the reasons set forth above with respect to claim 1.  Lewis itself describes providing the system with a user interface for allowing the user to update the current setting from their current/initial values (corresponding to a first transformed image) to new settings (corresponding to a second transformed image) [note paragraphs 0062-0063 and 0091-0094 (particularly 0091-0092)].

Claim 6 differs from the modified system in that it recites providing this updating via first and second inputs from the user.

Yang has been cited as evidencing that is was well known in the video display arts to have set/adjusted the display setting of a display device by:

1) Displaying the video using the currently stored display settings;
 
2) While watching the displayed image, adjusting one or ones of the display settings via a first user input;

3) If/when satisfied with the adjustments, to save the adjusted setting as the current setting in response to a second “save” input from the user.

It would have been obvious to one of ordinary skill in the art to have further modified the modified system of Lewis to have provided the updating of the transform setting via the well-known setting update process described in Yang – motivation for the modification being the advantages offered by the user friendly interface in which the user can visually confirm the results of the adjustments before committing to the changes. 2
 
In the modified system of Lewis, the selected/stored/current transformation information is associated with user identification information (i.e., a unique software serial number corresponding to the user) [@ paragraph 0093 of Lewis]


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2008/0247620 to Lewis et al in view of US Patent Document #2018/0137358 to Rousseau et al and US Patent Document #2009/0113477 to Yang et al for the same reasons that were set forth above with respect to claim 6.  Additionally:

As addressed above, in the modified system of Lewis, the updated information is stored/save in memory.



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2008/0247620 to Lewis et al in view of US Patent Document #2018/0137358 to Rousseau et al for the same reasons that were set forth above with respect to claim 10 further in view of US Patent Document #2009/0113477 to Yang et al.

It would have been obvious to one of ordinary skill in the art to have modified the system disclosed by Lewis in accordance with the showing of Rousseau for the reasons set forth above with respect to claim 10.  Lewis itself describes providing the system with a user interface for allowing the user to update the current setting from their current/initial values (corresponding to a first transformed image) to new settings (corresponding to a second transformed image) [note paragraphs 0062-0063 and 0091-0094 (particularly 0091-0092)].

Claim 15 differs from the modified system in that it recites providing this updating via first and second inputs from the user.

Yang has been cited as evidencing that is was well known in the video display arts to have set/adjusted the display setting of a display device by:

1) Displaying the video using the currently stored display settings;
 
2) While watching the displayed image, adjusting one or ones of the display settings via a first user input;

3) If/when satisfied with the adjustments, to save the adjusted setting as the current setting in response to a second “save” input from the user.

It would have been obvious to one of ordinary skill in the art to have further modified the modified system of Lewis to have provided the updating of the transform setting via the well-known setting update process described in Yang – motivation for the modification being the advantages offered by the user friendly  3
 
In the modified system of Lewis, the selected/stored/current transformation information is associated with user identification information (i.e., a unique software serial number corresponding to the user) [@ paragraph 0093 of Lewis]


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2008/0247620 to Lewis et al in view of US Patent Document #2018/0137358 to Rousseau et al and US Patent Document #2009/0113477 to Yang et al for the same reasons that were set forth above with respect to claim 15.  Additionally:

As addressed above, in the modified system of Lewis, the updated information is stored/save in memory.




























Claims 2, 3, 8, 11-12, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. HARVEY whose telephone number is (571) 272-7345.  The examiner can normally be reached on M-F from 6:00AM to 3PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. William Vaughn, can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                          /DAVID E HARVEY/
                                                          Primary Examiner, Art Unit 2481

	




















    
        
            
        
            
        
            
    

    
        1 To this point: the elements in the combination perform the same function as they did separately and the results of the combination, by known methods, would have therefor been predictable. The result of the combination being a HDM correction system as described in Lewis wherein the required transformations are selected based on object identifying/recognition circuitries as described in Rousseau.
        
        
        
        2 To this point: the elements in the combination perform the same function as they did separately and the results of the combination, by known methods, would have therefor been predictable. The result of the combination being a HDM correction system as described in Lewis (modified by Rousseau) wherein the required transformations are adjusted based on a first user input before being save by a second user input as described in Yang.
        
        
        
        3 To this point: the elements in the combination perform the same function as they did separately and the results of the combination, by known methods, would have therefor been predictable. The result of the combination being a HDM correction system as described in Lewis (modified by Rousseau) wherein the required transformations are adjusted based on a first user input before being save by a second user input as described in Yang.